NUMBER 13-14-00052-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                           IN RE ROBERT MICHELENA


                        On Petition for Writ of Mandamus
                        and Motion for Temporary Relief.


                                         ORDER

                Before Justices Rodriguez, Garza, and Perkes
                              Per Curiam Order

       Relator, Robert Michelena, filed a petition for writ of mandamus and motion for

temporary relief in the above cause on January 23, 2014. The Court, having examined

and fully considered the motion for temporary relief, is of the opinion that it should be

CARRIED WITH THE CASE pending further order of this Court. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”). The Court requests that Monica Michelena, the real

party in interest, file a response to the petition for writ of mandamus in the offices of the
Court on or before the expiration of the business day on January 31, 2014. See id. R.

52.4, 52.8.

      IT IS SO ORDERED.


                                                          PER CURIAM

Delivered and filed the
24th day of January, 2014.




                                             2